UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0157 Expires:June 30, 2016 Estimated average burden hours per response…… 3 Form N-8F Application for Deregistration of Certain Registered Investment Companies I. General Identifying Information 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): ¨Merger xLiquidation ¨Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) ¨Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2.Name of fund: Daily Income Fund 3.Securities and Exchange Commission File No.:811-08312 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? x Initial Application¨ Amendment 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 1411 Broadway, 28th Floor New York, New York 10018 6.Name, address and telephone number of individual the Commission staff should contact with any questionsregarding this form: Christine Manna Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (212) 830-5295 cc:Christopher Tafone, Esq. Paul Hastings LLP 75 E. 55th Street New York, New York 10022 (212) 318-6052 7.Name, address and telephone number of individual or entity responsible for maintenance and preservationof fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (212) 830-5200 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8.Classification of fund (check only one): xManagement company; ¨Unit investment trust; or ¨Face-amount certificate company. 9.Subclassification if the fund is a management company (check only one): x Open-end¨ Closed-end 10.State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Massachusetts 11.Provide the name and address of each investment adviser of the fund (including sub-advisers) during thelast five years, even if the fund’s contracts with those advisers have been terminated: Reich & Tang Asset Management, LLC1411 Broadway, 28th Floor New York, New York 10018 12.Provide the name and address of each principal underwriter of the fund during the last five years, even ifthe fund’s contracts with those underwriters have been terminated: Reich & Tang Distributors, Inc.1411 Broadway, 28th Floor New York, New York 10018 13.If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 14.Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurancecompany separate account)? ¨ Yesx No If Yes, for each UIT state: Name(s): File No.:811- Business Address: -2- 15.(a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? x Yes¨ No If Yes, state the date on which the board vote took place:March 12, 2015. If No, explain: (b)Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger,Liquidation or Abandonment of Registration? ¨ Yesx No If Yes, state the date on which the shareholder vote took place: If No, explain: Pursuant to the Trust’s Declaration of Trust, shareholder approval was not requiredto liquidate the Fund. II.Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? x Yes¨ No (a) If Yes, list the date(s) on which the fund made those distributions: July 28, 2015 (b) Were the distributions made on the basis of net assets? x Yes¨ No (c) Were the distributions made pro rata based on share ownership? x Yes¨ No (d) If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? ¨ Yesx No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17.Closed-end funds only: Has the fund issued senior securities? ¨ Yes¨ No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 18.Has the fund distributed all of its assets to the fund’s shareholders? x Yes¨ No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: -3- 19.Are there any shareholders who have not yet received distributions in complete liquidation of their nterests? ¨ Yesx No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III.Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) ¨ Yesx No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? ¨ Yes¨ No 21.Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amountcertificate company) or any other liabilities? ¨ Yesx No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV.Information About Event(s) Leading to Request For Deregistration (a)List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: $18,500 (ii) Accounting expenses: $0 (iii) Other expenses (list and identify separately): $0 (iv)Total expenses (sum of lines (i)-(iii) above): $18,500 (b) How were those expenses allocated? 100% of the expenses were borne by the Adviser, Reich & Tang Asset Management, LLC (c) Who paid those expenses?Reich & Tang Asset Management, LLC (d) How did the fund pay for unamortized expenses (if any)? N/A 23.Has the fund previously filed an application for an order of the Commission regarding the Merger orLiquidation? ¨ Yesx No If Yes, cite the release numbers of the Commission’s notice and order or, if no notice or order has been issued, the file number and date the application was filed: -4- V.Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? ¨ Yesx No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: 25.Is the fund now engaged, or intending to engage, in any business activities other than those necessary forwinding up its affairs? ¨ Yesx No If Yes, describe the nature and extent of those activities: VI.Mergers Only (a)State the name of the fund surviving the Merger: (b) State the Investment Company Act file number of the fund surviving the Merger: (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. -5- VERIFICATION The undersigned states that (i) she has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of the Daily Income Fund, (ii) she is the Secretary of Daily Income Fund, and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F application are true to the best of her knowledge, information, and belief. /s/ Christine Manna Name:Christine Manna Title:Secretary -6-
